FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Remarks & Arguments filed on 04/01/2021 is acknowledged.
Claims 1-3 and 20 are examined.
Drawings
The drawings received on 03/07/2019 are accepted.
Amendment to the Specification
The Amendment to the Specification filed on 04/01/2021 has been entered.
Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  the claim limitation “a downstream direction” appears to be an error for –an upstream direction--.  Applicant discloses that the airflow in the channel flow from the downstream side towards the upstream side and then reverses to flow in the downstream direction into the combustor.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Belsom (8,919,125).
In re Claim 1:  Belsom teaches a combustor (160) comprising: 
a nozzle casing (114); 
a head end plate (annotated) coupled to one end of the nozzle casing (via 112) and having a plurality of supply holes through which fuel (via 118) and air (annotated) are respectively supplied; 

    PNG
    media_image1.png
    524
    861
    media_image1.png
    Greyscale

a nozzle assembly (see Fig. 2) provided inside the nozzle casing and having a plurality of nozzles fixed to the head end plate (see Fig. 2) to receive the fuel and air from the supply holes and a nozzle cap (112) having a plurality of through-holes surrounding the nozzles (see Fig. 2); and 

a fuel injection hole formed in one side of the fuel peg in a direction corresponding to a downstream direction of air flowing along the air channel (Belsom teaches that holes 170 point in all directions reading on the limitation “downstream direction of airflow”.  The Examiner notes that Applicant discloses “the fuel injection holes 113 may be formed on one side of the fuel peg 110 in a direction corresponding to the direction of the air flowing” (emphasis added) and failed to disclose “only on one side” as argued.  The Examiner further notes that eliminating an element and its undesired function, in this case removing holes from the opposite side, was held to be an obvious extension of prior art teachings, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), MPEP 2144.04 IIA).  
In re Claim 2:  Belsom teaches the invention as claimed and as discussed for Claim 1, above.  Belsom further teaches wherein the fuel peg includes: a support part mounted (169) on an inner surface of the nozzle casing (it is noted that mere rearrangement of parts, in this case attaching injector 166 to the outer surface of 114 or the inner surface of 114, was an obvious extension of prior art teachings, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) MPEP 2144.04 (VI)(C) because injector 166 being attached to either surfaces, the apparatus will perform equally well) and having a planar disk-shaped structure (Belsom teaches support structure 169 however does not specifically teach the shape of the support structure, it is noted that absent persuasive evidence that the particular configuration, in this case support structure having a planar disk-shaped structure, was significant, the shape of the support structure was a matter of design choice and obvious extension of prior art teachings, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 IVB); and an extension part extending a predetermined length (see Fig. 3) inside the air channel from the support part and including one side in which a fuel injection hole (170) is formed. 
In re Claim 3:  Belsom teaches the invention as claimed and as discussed for Claim 1, above.  Belsom further teaches wherein the fuel peg has a cross-sectional structure formed as either one of an oval or airfoil structure curved (Belsom teaches injector 166 having cylindrical shape and further teaches that present invention may be employed in fuel injectors having a different shape, col. 6 ll. 21-24; it is 
In re Claim 20:  Belsom teaches a gas turbine (100) comprising a compressor (104) to compress air (intended use, annotated) introduced from an outside; a combustor (160) to produce combustion gas (intended use) by combusting a mixture of fuel (from nozzles) and the compressed air; and a turbine (108) to produce power (intended use) using the combustion gas, wherein the combustor comprises: 
a nozzle casing (114); 
a head end plate (annotated) coupled to one end of the nozzle casing (via 112) and having a plurality of supply holes through which the fuel (via 118) and compressed air (annotated) are respectively supplied; 
a nozzle assembly (see Fig. 2) provided inside the nozzle casing and having a plurality of nozzles  fixed to thehead end plate (see Fig. 2) to receive the fuel and compressed air from the supply holes and a nozzle cap (112) having a plurality of through-holes surrounding the nozzles (see Fig. 2); and 
a plurality of fuel pegs (116) mounted inside the nozzle casing (see Fig. 3) and disposed at predetermined intervals along an inner circumferential surface (col. 4 ll. 58-60) of the nozzle casing to inject the fuel into an air channel (120) between the nozzles and the nozzle cap. 
a fuel injection hole formed in one side of the fuel peg in a direction corresponding to a downstream direction of air flowing along the air channel (Belsom teaches that holes 170 point in all directions reading on the limitation “downstream direction of airflow”.  The Examiner notes that Applicant discloses “the fuel injection holes 113 may be formed on one side of the fuel peg 110 in a direction corresponding to the direction of the air flowing” (emphasis added) and failed to disclose “only on one side” as argued.  The Examiner further notes that eliminating an element and its undesired function, in this case removing holes from the opposite side, was held to be an obvious extension of prior art teachings, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), MPEP 2144.04 IIA).  
Response to Arguments
Applicant's arguments with respect to claims 1 and 20 have been considered but are not persuasive and arguments have been addressed in the body of the rejections at the appropriate locations. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ARUN GOYAL/Primary Examiner, Art Unit 3741